 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10
        COMMERCE WEST INSURANCE                               CASE NO. 18-5828 RJB
11      COMPANY,
                                                              ORDER ON COMMERCE WEST
12                                  Plaintiff,                INSURANCE COMPANY’S
                v.                                            MOTION TO LIFT STAY
13                                                            ENTERED AT ECF 32
        GEORGE ALLEN, MARY ROE,
14
                                    Defendants.
15

16
            This matter comes before the Court on Plaintiff’s Motion to Lift Stay Entered at ECF 32
17
     (“Motion to Lift Stay”). Dkt. 33. The Court is familiar with the records and files herein and all
18
     documents filed in support of and in opposition to the motion.
19
            For the reasons stated below, the Motion to Lift Stay (Dkt. 33) should be denied.
20
                                                 I.   BACKGROUND
21
            On October 11, 2018, Plaintiff Commerce West Insurance Company (“Commerce West”)
22
     filed a complaint in this case seeking declaratory relief and an order that it has no duty to defend
23
     or indemnify Defendant George Allen (“Dr. Allen”) under a homeowners insurance policy with
24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 1
 1   respect to the claims of Defendant Mary Roe (“Ms. Roe”) in the underlying civil case against Dr.

 2   Allen. Mary Roe v. George S. Allen, et. al., Circuit Court of Oregon for Multnomah County,

 3   Case No. 18CV23757, Second Amended Complaint for Sexual Assault and Battery; Medical

 4   Negligence; Medical Battery; and Negligence. Dkts. 1; 12-6; and 16. There is also an underlying

 5   criminal case pending against Dr. Allen. State of Oregon v. George Solomon Allen, Circuit Court

 6   of Oregon for Washington County, Case No. 18CR40525; Dkt. 16.

 7          In the instant case, on November 28, 2018, Commerce West filed a motion for summary

 8   judgment. Dkt. 11. On December 17, 2018, Dr. Allen filed a motion to stay proceedings until

 9   resolution of the underlying civil and criminal cases. Dkt. 15.

10          The Court granted, in part, and denied, in part, Dr. Allen’s motion to stay proceedings.

11   Dkt. 32. The Court held that a stay until judgment is entered in the underlying criminal case

12   should be granted, and that a stay until resolution of the underlying civil case should not be

13   granted. Dkt. 32. Additionally, the Court held that Commerce West’s motion for summary

14   judgment should be stricken, to be renoted, if appropriate, after the stay is lifted. Dkt. 32.

15          On March 28, 2019, Commerce West filed the Motion to Lift Stay. Dkt. 33. Commerce

16   West argues that the stay should be lifted because of three changes in circumstances:

17          1. The court in the underlying criminal case granted a motion to continue filed by Dr.

18              Allen, rescheduling the trial date from April 23, 2019, to July 9, 2019; the order also

19              notes that “NO FURTHER CONTINUANCES” are permitted. Dkt. 34-3 (emphasis

20              in original).

21          2. On February 14, counsel for Ms. Roe mailed an allegedly time-limited demand letter

22              to Commerce West “mak[ing] a clear and unequivocal demand for [a redacted

23              amount of money] under Dr. Allen’s Commerce West homeowner’s insurance

24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 2
 1                policy” “in connection with injuries she sustained as the result of an incident

 2                involving Dr. George Allen on July 21, 2016.” Dkt. 34-4.

 3          3. Two additional civil lawsuits have been filed against Dr. Allen, for which Commerce

 4                West is now, under a reservation of rights, defending Dr. Allen. Dkt. 33, at 2–3;

 5                Gregory v. Allen and NU U Laser Centers, PLLC, Circuit Court of Oregon for

 6                Multnomah County, Case No. 18CV45179, First Amended Complaint (alleging

 7                Negligence, Medical Negligence, and Assault & Battery) (Dkt. 34-5); Okel v. Allen;

 8                NU U Laser Centers, PLLC; Northwest Asthma Allergy Center, P.C.; and George

 9                Allen Living Trust, Circuit Court of Oregon for Multnomah County, Case No.

10                19CV04712, Complaint (alleging Abuse of a Vulnerable Person, Battery, Assault,

11                Negligence, Intentional Infliction of Emotional Distress, and Fraudulent Conveyance)

12                (Dkt. 34-6).

13          Commerce West maintains that Dr. Allen’s homeowners insurance policy “in no way

14   covers the alleged sexual assaults or his alleged medical malpractice.” Dkt. 33, at 3. Commerce

15   West argues that “Defendants Allen and Roe are taking advantage of this Court’s issuance of a

16   stay …. The Continued stay in the instant matter should be lifted because the stay is prejudicing

17   Commerce West.” Dkt. 33, at 1. Commerce West also reiterates that the Court should have

18   applied the Pipeline factors in its Order on Motion to Stay and Motion for Summary Judgment

19   (Dkt. 32).

20          Defendants argue that the changes in circumstances described above do not warrant

21   lifting the stay and that the Motion to Lift Stay amounts to a belated and untimely motion for

22   reconsideration that should be denied. Dkts. 36; and 37.

23

24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 3
 1          First, this opinion discusses Defendants’ argument that the Motion to Lift Stay amounts

 2   to an untimely motion for reconsideration. Second, it discusses the Motion to Lift Stay on the

 3   merits. Third, the Court briefly discusses the applicability of the Pipeline factors. Finally, the

 4   Court presents its conclusions and issues its order on the Motion to Lift Stay.

 5                                              II.     DISCUSSION

 6      A. MOTION FOR RECONSIDERATION?

 7                  [LCR 7](h) Motions for Reconsideration
                    (1) Standard. Motions for reconsideration are disfavored. The court
 8                  will ordinarily deny such motions in the absence of a showing of
                    manifest error in the prior ruling or a showing of new facts or legal
 9                  authority which could not have been brought to its attention earlier
                    with reasonable diligence.
10
                    (2) Procedure and Timing. A motion for reconsideration shall be
11                  plainly labeled as such. The motion shall be filed within fourteen days
                    after the order to which it relates is filed. The motion shall be noted
                    for consideration for the day it is filed. The motion shall point out
12
                    with specificity the matters which the movant believes were
                    overlooked or misapprehended by the court, any new matters being
13                  brought to the court's attention for the first time, and the particular
                    modifications being sought in the court's prior ruling. Failure to
14                  comply with this subsection may be grounds for denial of the motion.
                    The pendency of a motion for reconsideration shall not stay discovery
15                  or any other procedure.

16                  (3) Response. No response to a motion for reconsideration shall be
                    filed unless requested by the court. No motion for reconsideration will
17                  be granted without such a request. The request will set a time when
                    the response is due, and may limit briefing to particular issues or
18                  points raised by the motion, may authorize a reply, and may prescribe
                    page limitations.
19
     LCR 7(h).
20
            Defendants argue that Commerce West’s Motion to Lift Stay amounts to an untimely motion
21
     for reconsideration. “The Court entered its order on the stay on January 15, 2019. Any motion for
22
     reconsideration was due by January 29, 2019. Plaintiff does not explain why it waited until March
23
     28, 2019—nearly two months after the deadline—to file its motion.” Dkt. 37, at 6.
24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 4
 1          To the extent that Commerce West’s Motion to Lift Stay is based on the three changes in

 2   circumstances above, the Court disagrees with Defendants that the Motion to Lift Stay amounts to a

 3   motion for reconsideration. The three changes in circumstances described above are relevant

 4   considerations that the Court should consider with respect to the stay on proceedings ordered by the

 5   Court in Dkt. 32.

 6      B. MOTION TO LIFT STAY

 7          A district court has broad discretion to stay proceedings as an incident to its power to

 8   control its own docket. Lockyer v. Mirant Corp., 398 F.3d 1098, 1109 (9th Cir. 2005); Clinton v.

 9   Jones, 520 U.S. 681, 706-07 (1997) (citing Landis v. North American Co., 299 U.S. 248, 254

10   (1936)).

11          When there is an independent proceeding related to a matter before a trial court, the Ninth

12   Circuit has held that a trial court may “find it efficient for its own docket and the fairest course

13   for the parties to enter a stay of an action before it, pending resolution of independent

14   proceedings which may bear upon the case.” Mediterranean Enters., Inc. v. Ssangyong Corp.,

15   708 F.2d 1458 (9th Cir. 1983). For a stay to be appropriate, it is not required that the issues of

16   such proceedings are necessarily controlling of the action before the court. Id. However, a stay

17   may be improper where the independent proceeding is “unlikely to decide, or contribute to the

18   decision of, the factual and legal issues” in the action for which the stay is requested. Lockyer,

19   398 F.3d 1098 at 1113. In deciding whether to abstain, the Ninth Circuit instructs courts to

20   consider “whether the declaratory action will settle all aspects of the controversy; whether the

21   declaratory action will serve a useful purpose in clarifying the legal relations at issue; whether

22   the declaratory action is being sought merely for the purposes of procedural fencing or to obtain

23   a ‘res judicata’ advantage; or whether use of a declaratory action will result in entanglement

24   between the federal and state court systems.” Gov’t Employees Ins. Co. v. Dizol, 133 F.3d 1220,


     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 5
 1   1225, n.5 (9th Cir. 1998). Indefinite stays are disfavored by courts. See Yong v. I.N.S., 208 F.3d

 2   1116, 1119 (9th Cir. 2000).

 3           In determining whether to issue a stay based upon the outcome of a case involving

 4   different litigants, a court must weigh three relevant interests: (1) the possible damage that may

 5   result from the granting of a stay; (2) the hardship or inequity that a party may suffer in being

 6   required to go forward; and (3) the orderly course of justice measured in terms of the simplifying

 7   or complicating of issues, proof, and questions of law that could be expected from a stay. CMAX,

 8   Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962).

 9           The Court notes that it does not repeat its discussion of these factors from its Order on

10   Motion to Stay and Motion for Summary Judgment (Dkt. 32). Below, the Court considers and

11   incorporates into that discussion the three changes in circumstances described above: first, the

12   continuance of the underlying criminal case; second, Ms. Roe’s allegedly time-limited demand

13   letter; and, third, the two additional civil lawsuits filed against Dr. Allen.

14               1. Possible Damage That May Result from the Granting of a Stay

15                   a. Underlying Criminal Case Continuance

16           Commerce West appears to make two primary arguments related to damage that may

17   result from the granting of a stay and that may be exacerbated by the continuance granted in the

18   underlying criminal case: (1) irreparable damage and prejudice to Commerce West; and (2) the

19   possibility of indefinite continuances. See Dkts. 33; and 39.

20                           i.      Irreparable Damage and Prejudice to Commerce West

21           Commerce West argues that it has suffered irreparable damage and prejudice. Dkt. 33. “It

22   is undisputed that Commerce West has continued to incur costs associated with the underlying

23

24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 6
 1   civil matter, as there is only a partial abatement in place with respect to Defendant Allen, and not

 2   with respect to the clinic entity defendants.” Dkt. 33, at 5.

 3           However, with respect to the underlying civil case, Commerce West has shown that it is

 4   defending, pursuant to a reservation of rights, Dr. Allen only—not the clinic entity defendants. In

 5   its order granting the stay, the Court noted, “if a stay is granted until judgment is entered in the

 6   underlying criminal case, the possible harm to Commerce West appears slight …. A stay in the

 7   instant case would not significantly change Commerce West’s position.” Dkt. 32, at 6. This

 8   appears to still be the case.

 9           Commerce West has only vaguely described the damages and costs it may or may not

10   have incurred defending Dr. Allen. Commerce West wrote, partially in a footnote, “Allen cannot

11   possibly dispute that Commerce West has expended resources in defending him against the three

12   civil actions.[] Should the Court request evidence to support the same, Commerce West requests

13   the opportunity to submit a declaration establishing the costs associated therewith.” Dkt. 39, at 5

14   n.4.

15           The Court is aware that proceeding under a reservation of rights can be expensive to an

16   insurer.

17                           ii.     Possibility of Indefinite Continuances

18           Commerce West argues that a “continuance may very well be indefinite.” Dkt. 39, at 4.

19   Commerce West argues “that the discovery received includes more than a dozen uncharged other

20   bad act accusers.” Dkt. 39, at 4; see also Dkt. 34-2, at 2. Commerce West appears to suggest that

21   there is a “likelihood [Dr. Allen] will seek additional continuances.” Dkt. 39, at 4.

22           Commerce West’s argument is speculative. The underlying criminal case apparently has

23   a trial date scheduled for July 9, 2019, with no further continuances permitted. Dkt. 34-3.

24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 7
 1   Additionally, in an affidavit filed in support of the motion to continue the criminal case trial date,

 2   Stephen A. Houze, an attorney with the office representing Dr. Allen, stated, in part: “Trial on

 3   the proposed dates would bring this matter to conclusion within approximately 12 months from

 4   arraignment.[] I have conferred with Senior Deputy District Attorney Megan Johnson, and we

 5   anticipate the trial in this matter lasting two weeks.” Dkt. 34-2, at 2.

 6           In any case, the Court can (and does, below) order the Parties to report intermittently to

 7   safeguard against any chance of indefinite delay.

 8                     b. Ms. Roe’s Allegedly Time-limited Demand Letter

 9            Commerce West asserts that, “in an attempt to take advantage of the procedural posture,

10   Counsel for Defendant Roe sent a time limited demand to Commerce West, seeking payment of

11   monies under the policy, before the criminal matter was set for trial and before the stay in this

12   matter would be lifted or the issue of coverage could in anyway [sic] be resolved.” Dkt. 33, at 2.

13           To the extent that Commerce West argues that Ms. Roe’s alleged conduct was improper,

14   the Court disagrees. Commerce West is free to make counteroffers or reject Ms. Roe’s demand

15   letter, and it has apparently done so. See Dkt. 36, at 5.

16                     c. Two Additional Civil Lawsuits

17           The additional civil lawsuits against Dr. Allen are not before the Court and are irrelevant

18   to its decision here. The issue before the Court is whether insurance coverage exists under the

19   policy between Commerce West and Dr. Allen for claims made in the underlying civil case—not

20   the two additional civil cases filed against Dr. Allen.

21               2. The Hardship or Inequity that a Party May Suffer if Required to Go Forward

22           Nothing about the changes in circumstances described above affects the Court’s analysis

23   of this factor.

24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 8
 1               3. The Orderly Course of Justice Measured in Terms of the Simplifying or
                    Complicating of Issues, Proof, and Questions of Law that Could be Expected
 2                  from a Stay

 3           Nothing about the changes in circumstances described above affects the Court’s analysis

 4   of this factor.

 5               4. Conclusion

 6           The factors considered above and in the Court’s Order on Motion to Stay and Motion for

 7   Summary Judgment (Dkt. 32) still weigh in favor of staying the case until judgment is entered in

 8   the underlying criminal case.

 9       C. PIPELINE FACTORS?

10           Commerce West reiterates:

11                     In Washington, the appropriateness of a civil stay for pending
                       criminal proceedings is determined using the Olympic Pipeline
12                     factors. Chaffee [v. Keller Rohrback], 200 Wn. App. [66,] 78. The
                       Court previously indicated Pipeline is not applicable, as the instant
13                     matter is not a parallel case to the criminal matter. However,
                       Defendant Allen is making the same arguments in this matter as he
14                     made with respect to the civil matter—as such, Pipeline is
                       applicable, and the factors therein, as previously briefed, do not
15                     favor a stay.

16                     The eight factors add two additional considerations: a) the
                       similarities between the civil and criminal cases; and b) the status
17                     of the criminal case. Id. In the instant matter, the factors
                       overwhelmingly indicate that a stay is not appropriate.
18
     Dkt. 33, at 8–9.
19
             The Court notes that it has not invited reconsideration or further discussion of the
20
     applicability of the Pipeline factors in this case. Nevertheless, in the interest of hopefully laying
21
     the issue to rest, the Court observes that, here, analysis of the Pipeline factors leads to the same
22
     conclusion as analysis of the CMAX factors.
23

24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 9
 1           The Court maintains that the CMAX factors discussed above are appropriate to this case

 2   and that the Pipeline factors are inapplicable because the underlying criminal case is not a

 3   parallel case.

 4       D. CONCLUSION

 5           The Court should deny Commerce West’s Motion to Lift Stay (Dkt. 33). The Parties

 6   should submit a joint status report to the Court within two weeks of the entry of judgment in the

 7   underlying criminal case, but no later than August 1, 2019.

 8                                                 III.    ORDER

 9           Therefore, it is hereby ORDERED that:

10               •    Commerce West’s Motion to Lift Stay (Dkt. 33) is DENIED; and

11               •    The Parties shall submit a joint status report to the Court within two weeks of the

12                    entry of judgment in the underlying criminal case, but no later than August 1,

13                    2019.

14           IT IS SO ORDERED.

15           The Clerk is directed to send uncertified copies of this Order to all counsel of record and

16   to any party appearing pro se at said party’s last known address.

17           Dated this 24th day of April, 2019.

18

19
                                             A
                                             ROBERT J. BRYAN
20                                           United States District Judge

21

22

23

24

     ORDER ON COMMERCE WEST INSURANCE COMPANY’S MOTION TO LIFT STAY ENTERED AT ECF
     32 - 10
